 

Exhibit 10.3

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of February 5, 2019 (“Agreement”), by and among
WEALTHBRIDGE ACQUISITION LIMITED, a British Virgin Islands Company (the
“Company”), the initial shareholders listed on Exhibit A attached hereto (each,
an “Initial Shareholder” and collectively the “Initial Shareholders”) and
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York limited liability trust
company (the “Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
February 3, 2019 (“Underwriting Agreement”), with Chardan Capital Markets, LLC,
acting as the representative of the underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase 5,000,000 units (“Units”) of the Company, plus an additional
750,000 Units if the Underwriters exercise their over-allotment option in full.
Each Unit consists of one ordinary share of the Company, no par value (an
“Ordinary Share”), one redeemable warrant, each redeemable warrant entitling its
holder to purchase one-half (1/2) of one Ordinary Share at an exercise price of
$11.50 per full Ordinary Share, and one right to receive one-tenth (1/10) of an
Ordinary Share, all as more fully described in the Company’s final Prospectus,
dated January 14, 2019 (“Prospectus”), comprising part of the Company’s
Registration Statement on Form S-1 (File No. 228961) under the Securities Act of
1933, as amended (“Registration Statement”), declared effective on February 3,
2019 (“Effective Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their Insider Shares (as defined in the Prospectus), as set
forth opposite their respective names in Exhibit A attached hereto (collectively
“Escrow Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.            Appointment of Escrow Agent. The Company and the Initial
Shareholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

 

2.            Deposit of Escrow Shares. On or prior to the Effective Date, each
of the Initial Shareholders delivered to the Escrow Agent certificates
representing such Initial Shareholder’s respective Escrow Shares, together with
applicable share powers, to be held and disbursed subject to the terms and
conditions of this Agreement. Each of the Initial Shareholders acknowledges that
the certificate representing such Initial Shareholder’s Escrow Shares is
legended to reflect the deposit of such Escrow Shares under this Agreement.

 

3.            Disbursement of the Escrow Shares.

 

3.1           The Escrow Agent shall hold the Escrow Shares during the period
(the “Escrow Period”) commencing on the date hereof and (i) for 50% of the
Escrow Shares, ending on the earlier of (x) six months after the date of the
consummation of the Company’s initial business combination (as described in the
Registration Statement, hereinafter a “Business Combination”) and (y) the date
on which the closing price of the Ordinary Share equals or exceeds $12.50 per
share (as adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, ending six months after the date of the
consummation of a Business Combination. The Company shall promptly provide
written notice of the consummation of a Business Combination to the Escrow
Agent. Upon completion of the Escrow Period, the Escrow Agent shall disburse
such amount of each Initial Shareholder’s Escrow Shares (and any applicable
share power) to such Initial Shareholder; provided, however, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated at any time during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Shares; provided
further, however, that if, subsequent to the Company’s Business Combination, the
Company (or the surviving entity) subsequently consummates a liquidation,
merger, stock exchange or other similar transaction which results in all of the
shareholders of such entity having the right to exchange their Ordinary Shares
for cash, securities or other property, then the Escrow Agent will, upon receipt
of a written notice executed by the Chairman of the Board, Chief Executive
Officer or other authorized officer of the Company, in form reasonably
acceptable to the Escrow Agent, certifying that such transaction is then being
consummated or such conditions have been achieved, as applicable, release the
Escrow Shares to the Initial Shareholders. The Escrow Agent shall have no
further duties hereunder after the disbursement or destruction of the Escrow
Shares in accordance with this Section 3.

 



 

 

 

3.2           Notwithstanding Section 3.1, if the Underwriters do not exercise
their over-allotment option to purchase an additional 750,000 Units of the
Company in full within 45 days of the date of the Prospectus (as described in
the Underwriting Agreement), the Initial Shareholders agree that the Escrow
Agent shall return to the Company for cancellation, at no cost, the number of
Escrow Shares held by each such holder determined by multiplying (a) the product
of (i) 750,000 multiplied by (ii) a fraction, (x) the numerator of which is the
number of Escrow Shares held by each such holder, and (y) the denominator of
which is the total number of Escrow Shares, by (b) a fraction, (i) the numerator
of which is 750,000 minus the number of Ordinary Shares purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 750,000. The Company shall promptly provide written
notice to the Escrow Agent of the expiration or termination of the Underwriters’
over-allotment option and the number of Units, if any, purchased by the
Underwriters in connection with their exercise thereof.

 

4.            Rights of Initial Shareholders in Escrow Shares.

 

4.1           Voting Rights as a Shareholder. Subject to the terms of the
Insider Letters described in Section 4.4 hereof and except as herein provided,
the Initial Shareholders shall retain all of their rights as shareholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares.

 

4.2           Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Initial Shareholders, but all dividends
payable in shares or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any. 

 

4.3           Restrictions on Transfer. During the Escrow Period, the only
permitted transfers of the Escrow Shares will be for transfers (i) to the
Company’s officers, directors or their respective affiliates (including for
transfers to an entity’s member upon its liquidation), (ii) to relatives and
trusts for estate planning purposes, (iii) by virtue of the laws of descent and
distribution upon death of the Initial Shareholder, (iv) pursuant to a qualified
domestic relations order, (v) by certain pledges to secure obligations incurred
in connection with purchases of the Company’s securities, (vi) by private sales
made at or prior to the consummation of a Business Combination at prices no
greater than the price at which the shares were originally purchased, or (vii)
to the Company for cancellation in accordance with Section 3.2 above or in
connection with the consummation of a Business Combination, in each case, except
for clause (vii), on the condition that such transfers may be implemented only
upon the respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement and of the Insider Letter (as defined below) signed
by the Initial Shareholder transferring the Escrow Shares.

 

4.4           Insider Letters. Each of the Initial Shareholders has executed a
letter agreement with Chardan and the Company, dated as indicated on Exhibit A
hereto, and the form of which is filed as an exhibit to the Registration
Statement (“Insider Letter”), respecting the rights and obligations of such
Initial Shareholder in certain events, including but not limited to the
liquidation of the Company.

 

5.            Concerning the Escrow Agent.

 

5.1           Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 



 

 

 

5.2           Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action, suit or other proceeding involving any claim which
in any way, directly or indirectly, arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Escrow Shares held by it
hereunder, other than expenses or losses arising from the gross negligence or
willful misconduct of the Escrow Agent. Promptly after the receipt by the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall notify the other parties hereto in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Shares or
it may deposit the Escrow Shares with the clerk of any appropriate court or it
may retain the Escrow Shares pending receipt of a final, non-appealable order of
a court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Shares are to be disbursed and delivered.
The provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3           Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4           Further Assurances. From time to time on and after the date
hereof, the Company and the Initial Shareholders shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

5.5           Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company, the Escrow Shares held hereunder. If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate.

 

5.6           Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7           Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.8           Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever. 

 



 

 

 

 6.            Miscellaneous.

 

6.1           Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.

 

6.2           Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that Chardan is a third party beneficiaries of this Agreement and
this Agreement may not be modified or changed without the prior written consent
of Chardan.

 

6.3           Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4           Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

6.5           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6           Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

 

If to the Company, to:

 

Wealthbridge Acquisition Limited 

Flat A, 6/F, Block A 

Tonnochy Towers 

No. 272 Jaffe Road 

Wanchai, Hong Kong 

Attn: Yongsheng Liu, Chief Executive Officer

 

If to a Shareholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company 

1 State Street, 30th Floor 

New York, NY 10004 

Attn: Relationship Management

 

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600 

New York, NY 10004 

Attn: George Kaufman 

Facsimile: (646) 465-9039

 

and:

 

Loeb & Loeb LLP 

345 Park Avenue 

New York, New York 10154 

Attn: Giovanni Caruso, Esq.

 



 

 

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7           Liquidation of the Company. The Company shall give the Escrow
Agent written notification of the liquidation and dissolution of the Company in
the event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.

 

[Signature Page Follows]

 

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

    COMPANY:           WEALTHBRIDGE ACQUISITION LIMITED         By: /s/
Yongsheng Liu     Name: Yongsheng Liu     Title: Chief Executive Officer        
  INITIAL SHAREHOLDERS:           Oriental Holdings Limited         By: /s/
Jining Li     Name: Jining Li     Title: Director           /s/ Yongsheng Liu  
  Yongsheng Liu             /s/ Xiaoyan Tang     Xiaoyan Tang           /s/ Ray
Chen     Ray Chen           /s/ Kinpui Choi     Kinpui Choi           /s/
Weiping Chen     Weiping Chen           /s/ Simin Xie     Simin Xie          
/s/ Yuehai Zhou     Yuehai Zhou           /s/ Zhean Bao     Zhean Bao

 



 

 



          CONTINENTAL STOCK TRANSFER & TRUST COMPANY         By: /s/ Isaac Kagan
    Name: Isaac Kagan     Title: Vice President

 

 

 

EXHIBIT A

 

Name and Address of 

Initial Shareholder1 

 

Number 

of Shares 

    Date of Insider
Letter     Oriental Holdings Limited     1,200,000       February 5, 2019    
Yongsheng Liu       143,750             Xiaoyan Tang     12,500             Ray
Chen     6,250             Kinpui Choi     12,500             Weiping Chen    
12,500             Simin Xie     12,500             Yuehai Zhou     12,500      
      Zhean Bao     25,000            

 



 



1 The address of each of the individuals is c/o, Flat A, 6/F, Block A, Tonnochy
Towers, No. 272 Jaffe Road, Wanchai Hong Kong.

 

 